Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in reply to the Amendments to the Specification, Amendments to the Drawings, Amendments to the Claims and Remarks filed on June 14, 2022. 
Claims 1-6 are currently pending.  Claims 1, 3, 4 and 6 were amended in the Amendments to the Claims.  In view of the Amendments to the Claims, the claim objections and the 35 USC 112(b) rejections have been withdrawn. 
New Drawings have been submitted.  In view of the newly submitted Drawings, the objection to the Drawings is herein withdrawn. 
Amendment to the Title of the application, submitted in the Amendment filed on June 14, 2022, is herein acknowledged and accepted.  Further, Amendments to the Specification are herein submitted.  In view of the Amendments to the Specification, the objections to the Specification are withdrawn. 
Claims 1-6 have been fully considered in examination.  
Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
With regards to the anticipation rejection based on Jackson, Applicants’ Remarks state:
Applicants cite to the Wikipedia page to provide a definition of turbine. (“Moreover, according to its definition: A turbine is a rotary mechanical device that extracts energy from a fluid flow and converts it into useful work. (See, e.g., http:/ /en. wikipedia.ondwi ki/Turbine ).”  See page 9. 
“Jackson does not teach such use of a turbine” See page 9.  
“Jackson fails to teach ‘the turbine being installed between the upper part and the lower part and configured to rotate during a fluid flow passage through the turbine.”  See page 9.  
These arguments are not persuasive.  Each will be addressed below:
First, the use of a Wikipedia page is not reasonable.  A Wikipedia page is deemed unreliable and not reasonable for providing a definition of a term of art.  It is noted that Wikipedia allows for and encourages the public at large to alter a webpage.  Thus, a Wikipedia page may not be persuasive to provide a definition for a term of art. 
However, according to the Oxford Dictionary, the term “turbine” is a “machine for producing continuous power in which a wheel or rotor, typically fitted with vanes, is made to revolve by a fast-moving flow of water, steam, gas, air, or other fluid.” (See Oxford Dictionary – Turbine - https://www.lexico.com/en/definition/turbine)
Secondly, Jackson does not explicitly disclose the word “turbine.”  Nevertheless, Jackson may be relied upon for all that it would reasonable disclose to one of ordinary skill in the art.  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.”  See MPEP 2123, Section I.  Herein, Jackson discloses that the filter unit a rotor (14), rotor shaft (21), rotor arm (22), rotor nozzle (23) and outlet (29), which is deemed a turbine.  (See Jackson Figures 2, 3 and 8-10.  "[r]otor 14 of the filter unit 1 comprises a vertically orientated hollow rotor shaft 21 and a hollow rotor arm 22 which extends substantially perpendicular thereto. Preferably, the rotor arm 22 and rotor shaft 21 are welded together.” See paragraph [0066].  "A rotatable member in the form of a rotor 14 is provided within the filter chamber 9 having an axis of rotation which is substantially vertical and coincident with the major axis of the cylindrical filter chamber 9." See paragraph [0065].  Due to the angle a of the outlets 29 of the rotor nozzles 23, the outflowing water causes the rotor arm 22 to rotate." See paragraph [0076].)  
Jackson discloses that the “filter unit assembly may be either gravity-fed or an actively pumped filtration assembly. Either due to the force of gravity or due to the action of the active pumping, water is passed through the tank housing 40 and filter unit 1 by entering through mesh 13 and exiting through outlet 15 into the outlet pipe 42.” (emphasis added) See paragraph [0075].
Thus, under the Oxford Dictionary definition of turbine, Jackson discloses a machine that produces a continuous power to move the rotor (14), rotor shaft (21), rotor arm (22), and rotor nozzle (23) by the force of gravity and the movement of water supply in the filter unit.  The device of Jackson is understood to include a turbine.  
Thirdly, the March 14, 2022 Office Action provided annotated figures to illustrate the upper part and the lower part of the strainer housing.  See page 8.  (annotated figure is herein presented for convenience.).  As illustrated in the annotated figure, the rotor (14), rotor shaft (21), rotor arm (22), and rotor nozzle (23) is present in-between the upper part and the lower part of the strainer housing.  Thus, it is understood that Jackson discloses a turbine being installed between the upper part and the lower part and configured to rotate during a fluid flow passage through the turbine.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


With regards to the anticipation and obviousness rejections based on Lingen, Applicants’ Remarks state:
The “claim 1 is novel over Lingen for at least the reasons that claim 1 is novel over Jackson.”  See page 10. 
“Lingen teaches use of external energy sources to supply liquid…”  See page 10.
“the ‘turbine’ term does not appear to be used therein.”  See page 10. 
These arguments are not persuasive.  Each will be addressed below: 
Regarding the first argument, the response to arguments presented to address the arguments of Jackson are herein applicable as well.
Regarding the third argument, as established above, Lingen can disclose a turbine, as understood under the Oxford Diction definition, without using the exact term “turbine.”  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.”  See MPEP 2123, Section I.  
Lingen discloses a backflush device, flushing nozzles (49), tube elements (77, 78), tube elements (75), drive shaft (37), bearing point (39), hollow shaft (41), pipe socket (45) (See paragraph [0031]), which is deemed a turbine.
Thus, under the Oxford Dictionary definition of turbine, Lingen discloses a machine that produces a continuous power to move the drive shaft (37), bearing point (39), hollow shaft (41), flushing nozzles (49), tube elements (77, 78), and tube elements (75), via the pressure means and the movement of the water through the flow path.  The device of Lingen is understood to include a turbine. 
Regarding the second argument, Lingen discloses “the drive may be operated by a motor or through pressure means.” (emphasis added)  See paragraph [0031].  The pressure means of Lingen is understood to be the flow of fluid through the device creating a force of pressure to move at least the drive shaft (37), hollow shaft (41), flushing nozzles (49), tube elements (77, 78), and tube elements (75).  The motor feature of Lingen is merely an optional feature.  Thus, the energy source of Lingen may be an external energy source, i.e. a motor, or internal, i.e. pressure means/fluid passageway. , 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (U.S. Patent Application Publication No. 2004/0094470).
Regarding claim 1, Jackson teaches an active pit tank strainer of a nuclear power plant (Figures 1-4, filtering unit (1). See paragraph [0059];  Figures 13-17, various embodiments of the filtering unit (1) present in a tank, wherein the filtering unit is filtering particulates and other foreign matter from a water supply.  See paragraphs [0001], [0036]-[0048].  The filtering unit (1) of Jackson is capable of being used in a nuclear power plant.  Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.) 
the strainer comprising a strainer housing comprising a cover, a base and side surfaces made a plurality of filtering elements (The filter unit (1) comprises a housing (10) with an upper cover (11) (corresponding to a cover) and a lower cover (12) (corresponding to a base) and a mesh (13) (corresponding to a side surfaces) formed in-between said upper cover (11) and lower cover (12).  “Referring to FIGS. 1 to 3, a filter unit 1 in accordance with the present invention comprises a filter unit housing 10 having circular upper and lower covers 11, 12. A mesh 13 extends around the circumference of the filter unit housing 10 extending between the upper cover 11 and lower cover 12. The upper cover 11, lower cover 12 and mesh 13 together define a cylindrically shaped filter chamber 9.” See paragraph [0059].  The mesh as a whole form the sides surfaces, wherein there is a front side, a back side, a right side and a left side relative to a front view of the structure (see Figure 2), which when taken together form the circular circumference of the filter unit housing (10) (see Figure 4). The apertures of the mesh (13) forms filtering elements.  See  paragraph [0064].  The apertures of the mesh (13) are deemed a plurality of filtering elements), 
the side surfaces connected to the base and extending between the base and the cover (The mesh (13), being a side surface, is formed in-between said upper cover (11) (corresponding to a cover) and said lower cover (12) (corresponding to a base).  Thus, the mesh (13) (side surface) is deemed connected to the base and extending between the base and the cover.); and 
pipes, each pipe having a channel, a first end, and a second end, the first end being fixed at a central vertical axis of the strainer, each pipe configured to supply purified fluid from a central part of the strainer to the filtering elements from the second end of the pipe through the channel (Figure 3, 8 and 9, rotor arms (22), rotor shaft (21), rotor nozzle (23) and outlet (29). The rotor arm (22) is a pipe connected to the rotor shaft (21), which is located in the center of the filter unit housing (10).  There are at least two rotor arms (22) present in the filter unit housing (1).  See paragraph [0076] (“both arms of the rotor arm 22”).  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). The structure of Jackson is substantially identical to the claimed “pipes with channels fixed at one end at the central vertical axis of the strainer” of the present application, and therefore, the structure of Jackson is presumed inherently capable of “supply purified fluid from the central part of the strainer to the filtering elements from the other end of the pipe through channels.” In addition, Jackson discloses that the rotor arm (22) is capable of supplying purified fluid from the central part of the strainer to the filtering elements from the other end of the pipe through channels. (“Water is pumped … into the inlet conduit 19 and rotor shaft 21. The pumped water is then forced along both arms of the rotor arm 22 and out of the rotor outlets 29 of rotor nozzles 23.”  See paragraph [0076].  Thus, each rotor arm (22) is deemed a pipe having a channel, a first end and a second end.  One end of each of the rotor arm (22) is deemed a first end being connected to the rotor shaft (21), which is a central vertical axis of the filtering unit (1).  Fluid travels through the rotor arm (22), this being deemed a channel, from the first end to the second end of the rotor arm (22), wherein it exits through the rotor nozzle (23) and outlet (29), this being deemed a second end.)
a turbine (Figures 2, 3 and 8-10, rotor (14), rotor shaft (21), rotor arm (22), rotor nozzle (23) and outlet (29) “[r]otor 14 of the filter unit 1 comprises a vertically orientated hollow rotor shaft 21 and a hollow rotor arm 22 which extends substantially perpendicular thereto. Preferably, the rotor arm 22 and rotor shaft 21 are welded together. At each distal end of the rotor arm 22, there is provided a rotor nozzle 23. Each rotor nozzle 23 comprises an outlet 29 which is angled at an angle α (alpha) to a radial direction 36 passing coincident to the rotor arm 22 as shown in FIG. 9.”  See paragraph [0066]. “A rotatable member in the form of a rotor 14 is provided within the filter chamber 9 having an axis of rotation which is substantially vertical and coincident with the major axis of the cylindrical filter chamber 9.” See paragraph [0065]. “Water is pumped into the pump 17 via the inlet aperture 32 in the lower cover 12 and pumped out of the pump outlet aperture 31 only into the inlet conduit 19 and rotor shaft 21. The pumped water is then forced along both arms of the rotor arm 22 and out of the rotor outlets 29 of rotor nozzles 23. Due to the angle α of the outlets 29 of the rotor nozzles 23, the outflowing water causes the rotor arm 22 to rotate.” See paragraph [0076]. See also annotated image above, wherein the rotor (14), rotor shaft (21), rotor arm (22), rotor nozzle (23) and outlet (29) are present between the upper and lower parts of the filter unit (1).  ), and 
a turbine shaft of the turbine (Figures 2, 3 and 8-10, rotor (14), rotor shaft (21)), 
wherein the strainer housing comprises two parts, an upper part and a lower part, each part being equipped with at least one filtering element of the plurality of filtering elements (Figures 1-3, the filter unit housing (10) has an upper and lower part, each part possessing mesh (13) comprising apertures, wherein the upper part and the lower part are divided by the rotor arm (22).  See annotated image below),  
[AltContent: textbox (Upper)][AltContent: textbox (Lower)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    559
    1679
    media_image2.png
    Greyscale

the turbine being installed between the upper part and the lower part and configured to rotate during a fluid flow passage through the turbine (See annotated image above, wherein the rotor (14), rotor shaft (21), rotor arm (22), rotor nozzle (23) and outlet (29) are present between the upper and lower parts of the filter unit (1).  See Figures 2, 3 and 8-10, rotor (14), rotor shaft (21), rotor arm (22), rotor nozzle (23) and outlet (29) “[r]otor 14 of the filter unit 1 comprises a vertically orientated hollow rotor shaft 21 and a hollow rotor arm 22 which extends substantially perpendicular thereto. Preferably, the rotor arm 22 and rotor shaft 21 are welded together. At each distal end of the rotor arm 22, there is provided a rotor nozzle 23. Each rotor nozzle 23 comprises an outlet 29 which is angled at an angle α (alpha) to a radial direction 36 passing coincident to the rotor arm 22 as shown in FIG. 9.”  See paragraph [0066]. “A rotatable member in the form of a rotor 14 is provided within the filter chamber 9 having an axis of rotation which is substantially vertical and coincident with the major axis of the cylindrical filter chamber 9.” See paragraph [0065]. “Water is pumped into the pump 17 via the inlet aperture 32 in the lower cover 12 and pumped out of the pump outlet aperture 31 only into the inlet conduit 19 and rotor shaft 21. The pumped water is then forced along both arms of the rotor arm 22 and out of the rotor outlets 29 of rotor nozzles 23. Due to the angle α of the outlets 29 of the rotor nozzles 23, the outflowing water causes the rotor arm 22 to rotate.” See paragraph [0076]. See also annotated image above, wherein the rotor (14), rotor shaft (21), rotor arm (22), rotor nozzle (23) and outlet (29) are present between the upper and lower parts of the filter unit (1).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of Jackson is substantially identical to the claimed “turbine being installed between the upper part and the lower part” of the present application, and therefore, the structure of Jackson is presumed inherently capable of rotation during a fluid flow passage through the turbine.),
the turbine shaft being connected with the pipes, the pipes being capable of sampling the purified fluid from the strainer housing during rotation of the turbine (Figures 2, 3 and 8-10, rotor (14), rotor shaft (21), and rotor arm (22), “[r]otor 14 of the filter unit 1 comprises a vertically orientated hollow rotor shaft 21 and a hollow rotor arm 22 which extends substantially perpendicular thereto. Preferably, the rotor arm 22 and rotor shaft 21 are welded together.”  See paragraph [0066].  The rotor arm (22), rotor nozzle (29) and outlet (29) are capable of sampling the purified fluid from the filter chamber (9) of the filter unit housing (20) during rotation of the rotor shaft (21) of the rotor (14)).  “An inlet of the pump 17 is connected to an interior of the filter chamber 9 by means of an aperture 32 in the lower cover (12)….”  See paragraph [0069].  “The water pumped by pump 17 originates from within the filter chamber 9 and is therefore free of any particulates or other foreign matter larger than the aperture size of the mesh 13. Water is pumped into the pump 17 via the inlet aperture 32 in the lower cover 12 and pumped out of the pump outlet aperture 31 only into the inlet conduit 19 and rotor shaft 21. The pumped water is then forced along both arms of the rotor arm 22 and out of the rotor outlets 29 of rotor nozzles 23. Due to the angle a of the outlets 29 of the rotor nozzles 23, the outflowing water causes the rotor arm 22 to rotate. ” See paragraph [0076].  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of Jackson is substantially identical to the claimed “turbine shaft being connected with the pipes” of the present application, and therefore, the structure of Jackson is presumed inherently capable of sampling the purified fluid from the strainer housing during rotation of the turbine).
Regarding claim 2, Jackson teaches the active pit tank strainer of a nuclear power plant as claimed in claim 1, wherein the side surfaces are cylindrical (Figures 3b and 4, Mesh (13) is the side surface of the circular filter unit housing (10). “The upper cover 11, lower cover 12 and mesh 13 together define a cylindrically shaped filter chamber 9.” See paragraph [0059]).
Regarding claim 3 Jackson teaches the active pit tank strainer of a nuclear power plant as claimed in claim 1, wherein the second end of each of the pipes supplying the purified fluid to the filtering elements is equipped with a nozzle configured to supply the purified fluid in a range of angles (Figures 3, 3a, 8, 9, 9a and 10, rotor arm (22), rotor nozzle (23) and outlet (29).  Figures 8 and 9 illustrate the nozzle is configured to supply the purified fluid in a range of angles. “[a]s shown in FIG. 9. Angle α may be varied substantially 0 and 90 degrees.” See paragraph [0066].  “[w]ater is then forced along both arms of the rotor arm 22 and out of the rotor outlets 29 of rotor nozzles 23.”  See paragraph [0076]. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of Jackson is substantially identical to the claimed “the second end of each of the pipes” of the present application, and therefore, the structure of Jackson is presumed inherently capable of supplying the purified fluid in a range of angles.). 
Regarding claim 4, Jackson teaches the active pit tank strainer of a nuclear power plant as claimed in claim 1, wherein the filtering elements are made as a framing consisting of a sector slotted grid, composed of horizontal and vertical wires, the horizontal and vertical wires having a triangular cross-section (Figures 1, 5 and 7. Mesh (13) composed of apertures, which is deemed a side surfaces made of a plurality of filtering elements, is secured to the upper cover (11) and the lower cover (12) via bracket (33), bolt (28) and seal (27), thereby forming a circular configuration, which is deemed a framing.  The apertures of the mesh (13) form a framing consisting of the wires forming the mesh (13). Further, figure 1 illustrates the apertures of the mesh (13) forming a crisscross pattern, which is a sector slotted grid pattern.  “The mesh 13 is also made of stainless steel grade 316.”  See paragraph [0064].  The apertures of the mesh (13) are wires.  The crisscross pattern of the apertures of the mesh (13) form a triangular cross-section pattern at both the upper cover (11) and lower cover (12).  See annotated figure below.  In addition, the “aperture size of the mesh 13 can be varied depending on the required degree of filtration. … Other mesh types such as wedge wire screen ( also known as triangular bar screen) and plain weaves may be used. The mesh 13 may also be made of nylon of a suitable thickness.” See paragraph [0064].  Jackson discloses that the apertures of mesh (13) are a wedge wire screen (a triangular bar screen) which are horizontal and vertical wires of a triangular section.). 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    709
    965
    media_image3.png
    Greyscale


Regarding claim 5, Jackson teaches the active pit tank strainer of a nuclear power plant as claimed in claim 1, wherein the pipes are provided with holes for fluid intake during rotation of the turbine (Figures 3, 3a, 4, 11 and 12. Each rotor arm (22) has a hole where it connects with the rotor shaft (21), which is where fluid enters to drive the rotation of the turbine (rotor (14), rotor shaft (21), rotor arm (22), rotor nozzle (23) and outlet (29)).  “An outlet of the pump 17 connects solely to the rotor 14 via an aperture 31 in the lower cover 12 and an inlet conduit 19. The pump 17 is consequently dedicated to supplying water to rotor 14.”  See paragraph [0069].  “The pumped water is then forced along both arms of the rotor arm 22 and out of the rotor outlets 29 of rotor nozzles 23. Due to the angle a of the outlets 29 of the rotor nozzles 23, the outflowing water causes the rotor arm 22 to rotate.” See paragraph [0076].).
Regarding claim 6, Jackson teaches the active pit tank strainer of a nuclear power plant as claimed in claim 1, wherein the base is made in the shape of a flange capable of attachment to a base of the pit tank (Figure 1, 13-18, lower cover (12) is connected to rubber sleeve (16) is connected to outlet (15).  Since the lower cover (12) is shown to be configured to attach to other components, then the lower cover (12) is deemed to be “in the shape of a flange”.  Further, Figures 13-18 illustrate the lower cover (12) being of a shape that is then connected to a tank housing. See paragraph [0087].  In addition, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of Jackson is substantially identical to the claimed “base is made in the shape of a flange” of the present application, and therefore, the structure of Jackson is presumed inherently capable of being attached to the base of a pit tank.). 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Lingen (U.S. Patent Application Publication No. 2019/0381430).
Regarding claim 1, Lingen teaches an active pit tank strainer of a nuclear power plant (Figures 1 and 2, filter device comprising a main housing part (1).  See paragraph [0030].  The filter device of Lingen is capable of being used in a nuclear power plant. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.),
the strainer comprising a strainer housing comprising a cover, a base and side surfaces made a plurality of filtering elements  (Figures 1 and 2.  A filter device comprising a main housing part (1) comprising a housing cover (3) and a bottom part (5), which correspond to a cover and a base, respectively.  The main housing part (1) further compromises three filter inserts (19, 21 and 23), which correspond to side surfaces.  The filter inserts (19 and 21) is formed with a filter material (27) and the filter insert (23) is formed with a coarse filter (33), which is deemed a plurality of filtering elements.  See paragraph [0030]), 
the side surfaces connected to the base and extending between the base and the cover (The three filter inserts (19, 21 and 23), the cover (3) and the bottom part (5) are indirectly connected to each other within the main housing part (1).  Further, the three filter inserts (19, 21 and 23) are formed between the cover (3) and the bottom part (5) and therefore are extending between the cover (3) and the bottom part (5).)  
pipes, each pipe having a channel, a first end, and a second end, the first end being fixed at central vertical axis of the strainer, each pipe configured to supply purified fluid from a central part of the strainer to the filtering elements from the second end of the pipe through the channel (Figures 2-4, tube elements (75), tube elements (77, 78).  “[a]t least one pair of flushing nozzles is provided for each filter insert, wherein said flushing nozzles are provided with longitudinal slots that are arranged in axial direction of the drive shaft one above the other….”  See paragraph [0005].  “To form the connection between the pair of flushing nozzles 49 and the drive shaft 37, an upper tube 77 and a lower tube 78 are attached to said drive shaft 37, wherein said upper and lower tubes lead into the inside of the hollow drive shaft 37. The tubes 77, 78 form together with the tubular bodies 75, which engage with said tubes, a telescope-like guide device for the pair of flushing nozzles 49….”  The flow path of backflush flow is from the drive shaft (37) through the tube elements (77, 78) and tube elements (75) to the flushing nozzles (49).  See paragraphs [0005], [0035]-[0037].  Figures 1 and  2 illustrate that the tube elements (75), tube elements (77, 78) connecting the flushing nozzles (49) to the drive shaft (37) are positioned in the center of the filter inserts (19 and 21) of the main housing part (1).  The flow path of backflush flow is from the drive shaft (37) through the tube elements (77, 78) and (75) to the flushing nozzles (49).  Therefore, the tube elements (77 and 78) are deemed pipes, each having a first end connected to the driving shaft (37), the tubular body (75) of each tube element (77 and 78) is deemed a channel, wherein fluid travels from the driving shaft (37)/first end of the tube elements (77 and 78), through the tubular body (75), and exits out the flushing nozzles (49) of each tube element (77 and 78), which is deemed a second end.  Further, the driving shaft (37) is formed in the central vertical axis of the strainer. Thus, the end of first end of the pipe is fixed at a central vertical axis of the strainer.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). The structure of Lingen is substantially identical to the claimed “pipes, each pipe having a channel, a first end, and a second end” of the present application, and therefore, the structure of Lingen is presumed inherently capable of “supply purified fluid from a central part of the strainer to the filtering elements from the second end of the pipe through the channel.”),
a turbine (Figures 1 and 2. Backflush device, flushing nozzles (49, tube elements (77, 78), tube elements (75), drive shaft (37), bearing point (39), hollow shaft (41), pipe socket (45).  See paragraph [0031].), and 
a turbine shaft of the turbine (Figures 1-4.  drive shaft (37), tube elements (77, 78), tube elements (75), flushing nozzles (49), face plate (71), slots (73).), 
wherein the strainer housing comprises two parts, an upper part and a lower part, each part being equipped with at least one filtering element of the plurality of filtering elements (Figures 1 and 2. filter inserts (19, 21 and 23), coarse filter (33) and filter material (27). The filter device  is comprised of an upper filter insert (23) with a coarse filter (33) and lower filter insert (19 and 21), each of which is equipped with a filtering material (27).  The upper filter insert (23) and filter insert (21) correspond to the claimed upper and lower filter insert (19) corresponds to the claimed lower part),
the turbine being installed between the upper part and the lower part and configured to rotate during a fluid flow passage through the turbine (Figures 1 and 2. Backflush device, flushing nozzles (49, tube elements (77, 78), tube elements (75), drive shaft (37), bearing point (39), hollow shaft (41), pipe socket (45).  See paragraph [0031]. “The pipe socket 45 continues the flow path provided for backflush volumes, which starts at the drive shaft 37 in the filter inserts 19 and 21, down to an outlet 47 at the bottom part 5. A backflush valve, which is commonly provided at outlet 47, is omitted, as is the known drive that is commonly used on devices of this kind, which rotates the drive shaft 37 of the backflush device through a clutch connection with the hollow shaft 41. In a manner already known, the drive may be operated by a motor or through pressure means. For each of the lower filter inserts 19 and 21 the backflush device is provided with a pair of flushing nozzles 49, of which each pair, as shown in FIGS. 1 and 2, is attached to the drive shaft 37, rotationally offset by 180° and axially one above the other.”  See paragraph [0031]. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of Lingen is substantially identical to the claimed “turbine is installed between the upper part and the lower part” of the present application, and therefore, the structure of Lingen is presumed inherently capable of rotation during fluid flow passage.), 
the turbine shaft being connected with the pipes, the pipes being capable of sampling the purified fluid from the strainer housing during rotation of the turbine (Figures 1-4.  drive shaft (37), tube elements (77, 78), tube elements (75), flushing nozzles (49), face plate (71), slots (73).  In figures 1, 2 and 4, in the main housing part (1), tube elements (77, 78) and tube elements (75) are connected to the drive shaft (37) via an opening that allows fluid to travel from the drive shaft (37) to the flushing nozzles (49), which is then expelled out of the slots (73).  See paragraph [0036].  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of Lingen is substantially identical to the claimed “the turbine shaft being connected with the pipes” of the present application, and therefore, the structure of Lingen is presumed inherently capable of sampling the purified fluid from the strainer housing during rotation of the turbine).
Regarding claim 2, Lingen teaches the active pit tank strainer of a nuclear power plant as claimed in claim 1, wherein the side surfaces are cylindrical (Figures 1, 2, 11 and 12. filter inserts (19, 21 and 23), filter material (27) and coarse filter (33).  “[c]ylindrical filter insert in a rotatory manner” [0008]).
Regarding claim 3 Lingen teaches the active pit tank strainer of a nuclear power plant as claimed in claim 1, wherein the second end of each of the pipes supplying the purified fluid to the filtering elements is equipped with a nozzle configured to supply the purified fluid in a range of angles (Figures 1-4, drive shaft (37), tube elements (77, 78), tube elements (75), flushing nozzles (49), face plate (71) and slots (73).  See paragraphs [0009], [0031] and [0035]-[0037].  “The fluid path within the flushing nozzles 49 expands with respect to opening cross-section of the longitudinal slots 73, 74 towards the drive shaft 37, which results in a venturi effect that increases the flow velocity in the immediate vicinity of the longitudinal slots 73, 74, which facilitates the detachment of contaminants.” See paragraph [0036]. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of Lingen is substantially identical to the claimed “ends of the pipes supplying the purified fluid to the filtering elements are equipped with nozzles” of the present application, and therefore, the structure of Lingen is presumed inherently capable of supplying the purified fluid in a range of angles.). 
Regarding claim 4, Lingen teaches the active pit tank strainer of a nuclear power plant as claimed in claim 1, wherein the filtering elements are made as a framing consisting of a sector slotted grid, composed of horizontal and vertical wires, the horizontal and vertical wires having a triangular cross-section (Figures 1, 2 and 5-12, filter inserts (19, 21, 23) and filtering material (27) and coarse filter (33) and Figures 1, 11 & 12, filter housing (25), filter inserts (19, 21, 23), filtering material (27), coarse filter (33), support rings (51, 66, 67 & 65) and bars (61 & 63).  The filtering material (27) and coarse filter (33) of the filter inserts (19, 21 and 23), respectively, form framing. Herein, the shape is cylindrical.  See paragraph [0008].  Further, each filter housing (25) has a filter insert that forms a sector slotted grid, as illustrated in Figures 11 and 12, composed of support rings (51, 66, 67 and 65) and bars (61 and 63).  The combination of bars and rings form a horizontal and vertical arrangement.  The arrangement of the long line bars (61 and 63) and the thin circular support rings (51, 66, 67 and 65) form horizontal and vertical wires, wherein wire is a long thin rod like structure and does not define a material.  Further, the filtering material (27), which is formed in the intermediate space (55) of the bars (61 and 63), is a pleated web, forms a triangular section.   See paragraph [0032].).
Regarding claim 5, Lingen teaches the active pit tank strainer of a nuclear power plant as claimed in claim 1, wherein the pipes are provided with holes for fluid intake during rotation of the turbine (Figures 3 and 4, tube elements (77, 78), tube elements (75) and drive shaft (37).  Figures 3 and 4 illustrate that tube elements (77, 78) have an opening that is then connected to an opening of tube elements (75) via a sealing ring (82).  Tube elements (75) have a second opening that connects to the drive shaft (37).  These openings allow fluid to travel from the drive shaft (37) to the flushing nozzles (49) during rotation of the turbine (Backflush device, flushing nozzles (49, tube elements (77, 78), tube elements (75), drive shaft (37), bearing point (39), hollow shaft (41), pipe socket (45))).
Regarding claim 6, Lingen teaches the active pit tank strainer of a nuclear power plant as claimed in claim 1, wherein the base is made in the shape of a flange capable of attachment to a base of the pit tank (Figure 1, filter device comprising a main housing part (1) with a bottom part (5).  See paragraphs [0002] and [0036].  The bottom part (5) has a shape that is connected to the backflush outlet (47) and backflush valve.  Further, the bottom part (5) has a shape that allows for the filter device to be attached to a flange in a combustion engine.  See paragraph [0002].  Since the bottom part (5) is shown to be configured to attach to other components, then the bottom part (5) is deemed to be “in the shape of a flange.”  In addition, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of Lingen is substantially identical to the claimed “base is made in the shape of a flange” of the present application, and therefore, the structure of Lingen is presumed inherently capable of being attached to the base of a pit tank.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lingen (U.S. Patent Application Publication No. 2019/0381430) as applied to claim 1 above, and further in view of Plastic vs. Metal – Which is best for your project?, Melissa, (https://www.plastic-concepts.com/plastic-vs-metal/ 2017).
Regarding claim 4, as established above, Lingen teaches the active pit tank strainer of a nuclear power plant as claimed in claim 1.  Further, Lingen teaches the filtering elements are made as a framing consisting of a sector slotted grid, composed of horizontal and vertical wires, the horizontal and vertical wires having a triangular cross-section  (Figures 1, 2 and 5-12, filter inserts (19, 21, 23) and filtering material (27) and coarse filter (33) and Figures 1, 11 & 12, filter housing (25), filter inserts (19, 21, 23), filtering material (27), coarse filter (33), support rings (51, 66, 67 & 65) and bars (61 & 63).  The filtering material (27) and coarse filter (33) of the filter inserts (19, 21 and 23), respectively, are made in the shape of a frame. Herein, the shape is cylindrical.  See paragraph [0008].  Further, each filter housing (25) has a filter insert that forms a sector slotted grid, as illustrated in Figures 11 and 12, composed of support rings (51, 66, 67 and 65) and bars (61 and 63).  The combination of bars and rings form a horizontal and vertical arrangement.  Further, the filtering material (27), which is formed in the intermediate space (55) of the bars (61 and 63), is a pleated web, forms a triangular section.  See paragraph [0032].)  
Lingen discloses that the support rings (51, 66, 67 & 65) and bars (61 & 63) are composed of plastic.  See paragraph [0032].  Lingen may not disclose, teach or suggest “horizontal and vertical wires” if the term “wire” is deemed to denote a metallic long thin rod like structure.
The reference, Plastic vs. Metal, discloses a comparison of polypropylene, a plastic, vs stainless steel, a metal.  The reference discloses that metal is superior to plastic because it has a higher tensile strength than plastic, is durable,  easy to clean, is more heat-resistant than plastic and has a greater operating temperature range than plastic.  (See pages 2 and 3.) 
The reference, Plastic vs. Metal, is evidence that one of ordinary skill in the art at the time of invention would understand that a well understood alternative for plastic is metal, which is stronger and will last longer than plastic.  The reference, Plastics vs. Metals, is considered analogous art, as it is reasonably pertinent even if not in the same field of endeavor as the claimed invention.  Examiners are not limited to using only prior art from applicant’s field of endeavor; examiners can use references from fields which logically would have commended themselves to an inventor’s attention in considering the invention as a whole. see MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the support rings (51, 66, 67 & 65) and bars (61 & 63) of Lingen to be composed of metal rather than plastic so that the support rings (51, 66, 67 & 65) and bars (61 & 63) are stronger, more durable and will last longer, as taught by the reference, Plastic vs. Metal.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773